Citation Nr: 1201711	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  95-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an increased rating for the service-connected headache disability, rated as 10 percent disabling prior to April 6, 2006, and rated as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied service connection for a psychiatric disorder.  Also on appeal is an August 2006 RO rating decision that increased the rating for the service-connected headache disability from 10 percent to 30 percent effective from April 6, 2006.

In February 2009 the Board issued a decision that denied the claims identified on the title page, as well as entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision in regard to the two issues identified on the title page and to remand those two issues back to the Board for reconsideration.  The issue of entitlement to TDIU was noted to be abandoned by the Veteran and will accordingly not be further considered by the Board.   


FINDINGS OF FACT

1.  Probative medical opinion of record shows the Veteran's diagnosed major depressive disorder (MDD) had its onset during service, following a head trauma.

2.  Prior to April 6, 2006, the headache disability was not shown to be productive of characteristic prostrating attacks occurring on an average once a month over last several months.  

3.  From April 6, 2006, the headache disability was not shown to be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  With resolution of the doubt in favor of the Veteran, major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
 
2.  The criteria for increased rating for headache disability, currently rated as 10 percent disabling prior to April 6, 2006, and as 30 percent disabling from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service medical records and VA medical records have been obtained.  The Veteran's Social Security Administration medical records have also been obtained.  A VA examination was performed, and a relevant medical opinion was obtained.  The Veteran has not identified any other medical 
records or evidence pertinent to his claims, and the Board is similarly unaware of any outstanding pertinent evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements discussed above.

In that regard, the Joint Motion requested the Court vacate the Board's previous decision because of the Board's purported failure to adequately explain its conclusion in light of particular findings on VA examination, but there was no assertion of any failure in the duties to notify and assist, nor did the Court find such failure.  The Board is confident that if any additional VCAA defects existed in its previous decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

A review of the record reflects that when being evaluated in connection with his discharge from service, the Veteran reported he was experiencing depression and excessive worry; an inability to sleep because of worry about the future; and not feeling like he did before a head injury he had sustained (struck with a bottle approximately a month prior to the examination).  A private medical report dated in 1995, showed the Veteran reported feeling hopeless and empty since his in-service head injury, and 1996 private records showed complaints that included long standing anxiousness, restlessness and depression, which occasionally was extreme.  When eventually examined by VA in 2005, the Veteran was described, in part, as being somewhat anxious and depressed.  

On this record, a private psychologist observed in a September 2011 opinion, that on those occasions since 1983, when the Veteran had a thorough psychiatric evaluation, there was a consistent presentation of mild to severe depressive symptomatology, which supported her conclusion that there was a relationship between the Veteran's service, and his current psychiatric disability, major depressive disorder.  She likewise cited studies that showed those with mild traumatic brain injuries as the Veteran suffered in service, have depression as a common complication.  

While this conclusion was not shared by the VA physician who examined the Veteran in 2005, (he concluded the Veteran's psychiatric disability was not due to the Veteran's in-service head injury), in order to prevail on a claim for VA benefits, there need to be only an approximate balance of positive and negative evidence on the question.  38 C.F.R. § 3.102.  Here, such a balance has been presented, and with the resolution of reasonable doubt in favor of the Veteran, the Board finds a basis upon which to establish service connection for major depressive disorder has been presented.  


Entitlement to Increased Rating

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. 119, in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In an August 1986 administrative decision the RO determined that a head trauma the Veteran sustained in service and any residual disability was due to willful misconduct and thus not a basis for VA service connected benefits.  A second administrative decision in 2004 reversed the earlier decision and found the Veteran's head trauma and resulting disabilities may be considered to have been incurred in the line of duty and not the result of willful misconduct.  At the same time, it was determined that an October 1995 letter from Dr. Jose A. Juarbe should be construed as a claim for service connection for headache disability.  Thereafter, service connection for a headache disability (chronic recurring headaches of the vascular type, posttraumatic and also associated to focal sensory nerve entrapment in the scar tissue) was granted in a March 2006 rating action with a 10 percent evaluation assigned effective from October 1995.  In a later August 2006 rating action, the evaluation was increased to 30 percent, effective from April 2006.  The appeal of the ratings ensued.  

A record review shows that in September 1995 the Veteran submitted a claim for SSA disability benefits, asserting he had not worked since November 1994 due to headaches with dizzy spells as well as anxiety and depression.  SSA disability was eventually granted effective from June 1995 as due to major depression (primary diagnosis) and cervico-lumbar myositis (secondary diagnosis). 

The file also includes a November 1995 psychiatric medical report by Dr. Juarbe noting the Veteran's complaint of "constant" headaches; Dr. Juarbe's diagnosis (Axis III) referred to migraine-type headaches.

The Veteran was examined in December 1995 by a private examiner under the auspices of the Disability Determination Program (DDP) in support of his claim for Social Security Administration (SSA) disability benefits.  The Veteran complained of headaches since 1983, especially of the left side, with associated tinnitus and nausea.  Medication provided some relief.  He also reported history of dizziness, but the examination report is silent in regard to prostrating episodes.  Physical and neurological examination was grossly normal.  The examiner's diagnosis in relevant part was migraine by history and vertigo by history, as well as cervico-lumbar myositis by X-ray. 

The Veteran had a June 1996 psychiatric examination by Dr. Miguel A. Castro de Jesus in which he reported having been hit with a bottle by another soldier in service, with consequent "frequent" headaches and dizziness since that time.

The Veteran had a VA neurological examination in May 2005.  The examiner noted the Veteran had been diagnosed in December 1983 with muscle traction headaches and residuals of head trauma.  The Veteran stated to the examiner that his headaches had continued the same pattern and returned about four times per week, always left-sided and beginning at the site of the scar.  He reported occasional trembling in the area as well a sensitivity to touch.  Pain was described as 10/10 and lasting several hours or until the next day and sometimes accompanied by dizziness and irritability.  The Veteran denied prostration and reported being independent in activities of daily living (ADLs) and self-care, although he did not drive.  On examination, physical and neurological systems were grossly normal.  The examiner diagnosed "chronic recurring headaches, vascular type, type 3, posttraumatic, and also associated to focal sensory nerve entrapment in scar tissue, type 2, posttraumatic."  

A March 2006 letter from Dr. Luis A. Carnas states the Veteran was suffering from "persistent" headaches and cervical pain as due to multiple herniated cervical discs.  (The Board notes at this point that the Veteran's cervical spine disorder is not service-connected.)

The Veteran had another VA neurological examination in July 2006.  The examiner carefully reviewed the May 2005 VA examination cited above.  The Veteran complained of headaches in the left temporal and retro-orbital area three times per week and lasting 1-3 days.  Pain was described as pulsatile and gradually peaking to 10/10 severity, although medication reduced the severity by half within a matter of hours.  There were no aggravating factors.  Pain was accompanied by occasional lightheadedness and flashing lights as well as irritability.  The Veteran denied nausea, vomiting or focal neurologic deficits but endorsed phonophobia.  When headache was of maximum intensity the Veteran would lie in bed for a few hours and take medication, but when the headache was of lesser intensity he would be able to do basic chores.  The Veteran reported being independent in ADLs.  He denied emergency treatment for headaches.  Neurological examination was grossly normal.  The examiner diagnosed vascular-type headaches with the same frequency and intensity as reported in May 2005 with overimposed episodes of tension-type headaches of much lesser frequency.

The Veteran presented to the VA primary care clinic (PCC) in October 2006 for evaluation of cholesterol and migraine headaches.  Clinical physical evaluation was grossly normal.  The clinical impression was migraines, stable, continue current medications.  The disorder was characterized on the VA active problems list as "migraine, unspecified, without mention of intractable migraine."

A VA PCC note in April 2007 shows review of symptoms (ROS) negative for headache or dizziness, and neurological examination showed no gross or focal deficit.  A July 2007 PCC note stated the Veteran reported feeling well other than muscle spasms, schizophrenia, hemorrhoids and dyslipidemia; ROS was positive for "occasional" headaches secondary to history of trauma.  

On review of the evidence above, the Board finds the criteria for evaluation in excess of 10 percent were not met prior to April 6, 2006, because there is no medical or lay evidence of characteristic prostrating attacks occurring on an average once per month over the last several months, as required for the higher 30 percent rating; the Veteran variously reported "constant" or "frequent" headaches but there is no indication such headaches were prostrating.  In vacating the Board's previous decision, the Joint Motion indicated the Board should address why increased rating should not be granted based on the May 2005 VA examination, particularly since the July 2006 examination, on which the RO's grant of 30 percent was based, cited headaches "with same frequency and intensity" as in May 2005.  In that regard, the Board notes that rating for headaches is based on prostrating headaches, and in the May 2005 examination the Veteran specifically denied prostration.    

Turning to symptoms since April 6, 2006, the Board notes that neither the VA examination in July 2006 nor the subsequent VA treatment record shows "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability" as required for the 50 percent rating.  Indeed, there is no medical evidence of any prostrating headaches at all.  The question of whether the currently-assigned 30 percent rating is warranted is not before the Board; the Board simply finds the criteria for rating higher than 30 percent are not met.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the Veteran's lay evidence regarding his symptoms before and after April 6, 2006, as presented in his correspondence to VA and SSA and in his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran has recounted headaches of 10/10 severity that cause him to lie down when attacks are especially severe, but he also denied impairment of ADLs even during such attacks.  The Board finds that the attacks described by the Veteran are not prostrating within the meaning of the rating criteria.

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant more than the ratings assigned.  See Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected headache disorder are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board's decision in February 2009 denied entitlement to TDIU, and the Veteran has abandoned that issue as noted by the Court.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue currently on appeal before the Board. 

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  











      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for major depressive disorder is granted.

Entitlement to an increased rating for the service-connected headache disability, rated as 10 percent disabling prior to April 6, 2006, and rated as 30 percent disabling from that date, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


